Citation Nr: 0907205	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for septal deviation.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for allergic rhinitis, 
claimed as "sinusitis."


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and "D.N."



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of service connection for allergic rhinitis, 
claimed as "sinusitis," is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Fifty-percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side, is not found.

2.  The evidence does not show pneumonia, either during 
service or since separation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
septal deviation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6502 (2008).

2.  Service connection for pneumonia is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Septal deviation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski , 
1 Vet. App. 282 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).

The veteran's deviated nasal septum is currently evaluated as 
zero percent disabling under Diagnostic Code 6502.  38 C.F.R. 
§ 4.97.  In order to qualify for a 10 percent rating under 
Diagnostic Code 6502, there must be either 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31. 

Service connection for septal deviation was established in 
the November 2006 rating decision.  A zero percent rating was 
assigned.

In an authorized VA examination in September 2006, the 
examiner noted interference with breathing through the nose, 
with no purulent discharge.  There were no signs of chronic 
sinusitis and no reports of allergic attacks.  The examiner 
found no allergic or vasomotor rhinitis or nasal polyps.  The 
examiner found that there was 25 percent partial nasal 
obstruction of the right nostril and no obstruction of the 
left nostril.  This is highly probative evidence against a 
compensable rating for deviated nasal septum.

Another authorized VA examination was performed in April 
2007.  The Veteran again reported interference with breathing 
through the nose, particularly with allergy exposure, and 
more interference in the mornings.  The examiner again found 
no chronic sinusitis, and no crusting, polyps, or purulence.  
The examiner noted a 30 percent nasal obstruction of the 
right nostril, and no obstruction of the left nostril.  The 
diagnosis was allergic rhinitis.  As the examiner's findings 
do not place the veteran's nasal septum deviation within the 
rating schedule's requirements for a compensable rating, this 
is also highly probative evidence against the claim.

The Veteran submitted a record of treatment by private 
physician Dr. "C." in July 2007.  The record included 
observations by J.M., M.D., an ear, nose, and throat 
specialist, who noted "nasal septal deflection, spur 
bilateral with partial obstruction."  These findings, while 
indicative of some bilateral obstruction, do not place the 
septal deviation within the criteria for a compensable 
rating, as the partial bilateral nasal obstruction was not 
found to be 50 percent on both sides.

The Board finds no other medical record that would provide a 
basis to increase the Veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

While the Board has considered the Veteran's statements, the 
Board must find that the post-service medical record provides 
evidence against his claim, outweighing the contention that a 
compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's nasal septum deviation markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for nasal septum deviation.  38 
C.F.R. § 4.3.



Pneumonia

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The service treatment records (STRs) indicate that the 
Veteran was hospitalized in February 1958 with a diagnosis of 
acute pharyngitis.  At that time, he reported that he had 
pneumonia about four years prior.  The Veteran's pharyngitis 
was treated and he was released back to active duty.  The 
STRs are silent for any treatment or diagnosis of pneumonia, 
and chest x-rays during hospitalization in 1958 and at 
separation in 1960 were negative.  

The post-service treatment records are silent for any 
complaints, treatment, or diagnoses regarding pneumonia.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran submitted private 
treatment records from Gessler Clinic and Dr. "C."  There 
is no indication of or reference to pneumonia or any 
residuals of pneumonia.  The Board finds that the post-
service treatment records in this case provide evidence 
against this claim, failing to indicate even the existence of 
a current problem related to pneumonia.  

The veteran served on active duty from August 1957 to October 
1960, more than 48 years ago.  In this case there is clearly 
no indication of a continuity of symptoms from 1960 to 2009.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  His belief that he has 
pneumonia or its residuals currently or in service is not 
competent evidence because he does not have the requisite 
health care training to determine the presence of pneumonia 
or its residuals.  See Jandreau, Espiritu, supra.

Because there is no evidence of this current disability, the 
Board must deny the Veteran's claim of service connection for 
pneumonia.  In denying his claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the original notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied for pneumonia, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for septal 
deviation.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2006 and February 2006 that 
fully addressed all three notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Dr. C. and the Gessler Clinic, and was 
provided an opportunity to set forth his contentions during 
the January 2009 Travel Board hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in September 2006 and April 2007.  The RO 
attempted to obtain treatement records from several private 
health care providers named by the appellant, but no records 
were received.  The appellant was advised of the 
unavailability of those records in letters dated in May, June 
and July 2006 and also advised of what further steps to take.  
He did not respond to the RO's advice.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An initial compensable disability evaluation for septal 
deviation is denied.

Service connection for pneumonia is denied.


REMAND

A May 2007 rating decision by the RO denied the Veteran's 
claim of service connection for allergic rhinitis, claimed as 
sinusitis.  In June 2007, the Veteran submitted a Form 9 
Substantive Appeal pertaining to other issues in which he 
clearly indicated that he felt he should be granted 
compensation for "sinusitis."  The Board finds that this 
statement expresses dissatisfaction with the denial of the 
Veteran's claim for service connection for allergic rhinitis, 
claimed as sinusitis, and can be construed as a notice of 
disagreement.  See 38 C.F.R. § 20.201 (2007).  A statement of 
the case was not issued regarding this claim.  The filing of 
a notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the 
Case on the issue of entitlement to 
service connection for allergic rhinitis, 
claimed as sinusitis.  Advise the Veteran 
that a timely substantive appeal will be 
necessary to perfect the appeal to the 
Board.

2.  Only if the appeal is timely perfected 
is the issue to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


